People v Nieves (2020 NY Slip Op 00314)





People v Nieves


2020 NY Slip Op 00314


Decided on January 15, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 15, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
FRANCESCA E. CONNOLLY, JJ.


2018-09830

[*1]People of State of New York, respondent, 
vAlex Nieves, appellant. Paul Skip Laisure, New York, NY (Martin B. Sawyer of counsel), for appellant.


Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Anthea H. Bruffee, and Daniel Berman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Kings County (Debra A. Dowling, J.), dated July 18, 2018, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
The defendant was convicted, upon his plea of guilty, of attempted course of sexual conduct against a child in the first degree. After a hearing pursuant to the Sex Offender Registration Act (see Correction Law art 6-C), the defendant was designated a level three sex offender based on the assessment of a total of 120 points. On appeal, the defendant challenges the assessment of points under risk factor 11.
We agree with the Supreme Court's assessment of 15 points under risk factor 11 for a history of drug or alcohol abuse based, inter alia, on the defendant's admission to the Department of Probation that he used marijuana daily, beginning between the ages of 16 and 20, and continued to do so for a period of more than five years (see People v Lowery, 140 AD3d 1141, 1142; People v Zavala, 114 AD3d 653, 654; cf. People v Rohoman, 121 AD3d 876, 877).
Accordingly, we agree with the Supreme Court's determination to designate the defendant a level three sex offender.
BALKIN, J.P., CHAMBERS, COHEN and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court